                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KHINA MISHRA, et al.,                            :     Civil No. 1:19-CV-1233
                                                 :
          Plaintiff                              :
                                                 :
v.                                               :     (Magistrate Judge Carlson)
                                                 :
INTRA-NATIONAL HOME CARE                         :
LLC., et al.,                                    :
                                                 :
          Defendants                             :

                              MEMORANDUM ORDER

     I.      Factual Background

          The parties in this Fair Labor Standards Act (FLSA) action have consented to

magistrate judge jurisdiction and seek the court’s approval of a settlement proposal

on behalf of the individual named plaintiffs only. The factual background of this

dispute can be simply stated:

          On July 19, 2019, the individual plaintiffs filed a lawsuit under the FLSA, 29

U.S.C. §201, et seq., and companion state laws, alleging that they had not been

properly paid for overtime which they had worked. (Doc. 1). While the complaint

and some subsequent pleadings made reference to the potential existence of a larger

collective action beyond the claims of the named plaintiffs, from the outset of this

litigation it was evident that this case involved what were predominantly individual

                                             1
claims between the named parties, who were all acquainted with one another. Thus,

almost from the moment the case was filed, the individual parties engaged in a series

of conversations with one another aimed at resolving what were primarily their

narrow, specific, and personal workplace disputes. (Docs. 12, 13, 14, 16). In order

to ensure that these settlement discussions, which commenced at the inception of

this litigation, proceeded in an orderly fashion, this case was referred to the

undersigned. (Doc. 18). We then agreed to oversee these settlement discussions and

directed all parties to conduct further discussions through their respective counsel in

order to ensure that the parties engaged in arms-length negotiations of this dispute.

(Doc. 22).

      Those arms-length negotiations culminated with the parties’ agreement on the

terms of a settlement which related to what had always been the primary concerns

of these litigants—their own specific, personal, and intramural work place

disagreements. Thus, the plaintiffs promptly disclaimed any intention to pursue any

broader collective claims, (Doc. 30), the parties consented to magistrate judge

jurisdiction, (Docs. 28, 29), and the parties submitted their settlement agreement to

the court for its approval, as required by the FLSA. Upon consideration of the

agreement, and the parties’ supplemental submissions, this settlement is approved

as a fair, reasonable, and adequate resolution of what the court finds was essentially

a dispute between the named parties only.

                                          2
   II.      Discussion

         As a general rule, “[t]here are only two ways that FLSA claims may be

compromised or settled: (1) a compromise supervised by the Department of Labor

pursuant to 29 U.S.C. § 216(c), or (2) a compromise approved by the district court

pursuant to 29 U.S.C. § 216(b).” Kraus v. PA Fit II, LLC, 155 F. Supp. 3d 516, 522

(E.D. Pa. 2016). In conducting its review of a proposed FLSA settlement, the court

should determine whether the agreement constitutes a fair and reasonable resolution

of a bona fide workplace dispute. The Court should then ascertain whether the

agreement is consistent with the goals of the FLSA. Id. Moreover, “[i]n this Circuit,

a settlement is entitled to an initial presumption of fairness where it resulted from

arm’s-length negotiations between experienced counsel . . . .” Galt v. Eagleville

Hosp., 310 F. Supp. 3d 483, 493 (E.D. Pa. 2018). However, in evaluating whether

that presumption applies, we are enjoined to consider a multi-factor test which

examines the sufficiency of the settlement terms, the costs, risks, and complexity of

litigation, litigative risk, and enforceability of any judgments that might be obtained

through protracted litigation. Id. (citing Girsh v. Jepson, 521 F.2d 153 (3d Cir.

1975)).

         Further, when, as in this case, a settlement entails the resolution of individual

claims only, there is one other consideration which must be taken into account. The

court must be satisfied that resolution of the individual claims does not unduly

                                             3
prejudice some larger collective which may have expectations that claims are being

actively pursued on their behalf. See Dunn v. Teachers Ins. & Annuity Ass’n of Am.,

No. 13-CV-05456-HSG, 2016 WL 153266, at *4 (N.D. Cal. Jan. 13, 2016). This

final consideration can often be satisfied through a showing that the case has not

been subject to such notice or notoriety that expectations have been created on behalf

of a putative collective class that their interests are being actively represented.

      Guided by these principles, we find that the proposed settlement in this case

is fair, reasonable, and adequate. We reach this conclusion noting that, it is evident

to the court that, while cast as an FLSA action, much of this litigation involved

specific disputes between a discrete group of individual parties. Thus, at this time,

the broader interests underlying the FLSA were only tangentially implicated in this

lawsuit. Moreover, the individual parties, whose specific disagreements were at the

heart of this litigation, swiftly reached an agreement on the terms of a settlement of

their disputes. We have reviewed those settlement terms and find that, as to the

parties, the terms of their agreement are a fair and reasonable resolution of their

dispute. Furthermore, the settlement terms make it clear that no persons other than

the named parties are encompassed by this agreement. Thus, the releases agreed

upon by the parties do not adversely affect or prejudice any non-party interests. In

addition, it has been represented that that there is no indication that any potentially

broader collective exists who may be detrimentally relying upon this litigation to

                                           4
vindicate their legal rights. Further, given that the individual issues between the

parties predominate in this case, it would be inappropriate to decline approval of this

settlement, since this lawsuit—which entails primarily narrow, specific, and

personal workplace disputes between the named parties—would not be an

appropriate legal vehicle for pursuit of potential collective claims whose merits are

unknown and cannot be determined at this time.

      Therefore, finding: (1) that the terms of this settlement which resulted from

an arms-length negotiation are fair, reasonable, and adequate as between the parties;

(2) that the narrow scope of the settlement does not prejudice any non-party interests;

(3) that there are no known non-parties who may be detrimentally relying upon this

litigation to vindicate their legal rights; and (4) that the purposes of the FLSA are

satisfied through the prompt resolution of this specific case, the settlement

agreement will be approved.

      An appropriate order follows.




                                          5
              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KHINA MISHRA, et al.,                         :     Civil No. 1:19-CV-1233
                                              :
      Plaintiff                               :
                                              :
v.                                            :     (Magistrate Judge Carlson)
                                              :
INTRA-NATIONAL HOME CARE                      :
LLC., et al.,                                 :
                                              :
      Defendants                              :

                                      ORDER


      AND NOW this 30th day of October 2019, upon consideration of the Parties’

Joint Stipulation of Dismissal, it is ORDERED that the Stipulation is APPROVED

as reasonable, fair, and adequate and this case is dismissed with prejudice.




                                /s/ Martin C. Carlson
                                Martin C. Carlson
                                United States Magistrate Judge




                                          6
